[exhibit103privateplacemen002.gif] [exhibit103privateplacemen002.gif]





[exhibit103privateplacemen004.gif] [exhibit103privateplacemen004.gif]





[exhibit103privateplacemen005.jpg] [exhibit103privateplacemen005.jpg]





[exhibit103privateplacemen007.gif] [exhibit103privateplacemen007.gif]





[exhibit103privateplacemen009.gif] [exhibit103privateplacemen009.gif]





[exhibit103privateplacemen011.gif] [exhibit103privateplacemen011.gif]





[exhibit103privateplacemen013.gif] [exhibit103privateplacemen013.gif]





[exhibit103privateplacemen015.gif] [exhibit103privateplacemen015.gif]





[exhibit103privateplacemen017.gif] [exhibit103privateplacemen017.gif]





[exhibit103privateplacemen019.gif] [exhibit103privateplacemen019.gif]





[exhibit103privateplacemen021.gif] [exhibit103privateplacemen021.gif]





[exhibit103privateplacemen023.gif] [exhibit103privateplacemen023.gif]





[exhibit103privateplacemen025.gif] [exhibit103privateplacemen025.gif]





[exhibit103privateplacemen027.gif] [exhibit103privateplacemen027.gif]



